Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 11, 2000 (People v Bush, 278 AD2d 334 [2000]), affirming a judgment of the Supreme Court, Kings County, rendered February 10, 1998.
Ordered that the application is denied.
*1175The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, EJ., Miller, Schmidt and Florio, JJ., concur.